Citation Nr: 1748076	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-15 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial rating higher than 10 percent for degenerative joint disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1983 to June 1987.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in September 2016 by the undersigned Veterans Law Judge. A transcript is associated with the claims file.

At the Board hearing the issue of entitlement to service connection for an acquired psychiatric disorder as secondary to the service connected degenerative joint disease of the lumbosacral spine was raised by the record.  See Board Transcript pages 3-4.  This matter is REFERRED to the RO for appropriate action in accordance with the revised regulations concerning the filing of claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks entitlement to an initial rating higher than 10 percent for degenerative joint disease of the lumbosacral spine. Unfortunately, a remand is required. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The record reflects that the Veteran's most recent VA examination for his lumbar spine disability was conducted more than five years ago in July 2012. Furthermore, the most recent treatment records do not contain information about the Veteran's lumbar spine suitable for rating purposes. Thus, an updated VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased disability rating. See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination). Additionally, all updated VA and private treatment records should be obtained.

Additionally, during the course of this appeal, a new precedential opinion that directly affects this case was issued. The United States Court of Appeals for Veterans Claims (Court) held that to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of 38 C.F.R. § 4.59. See Correia v. McDonald, 28 Vet. App. 158 (2016). 38 C.F.R. § 4.59 (2016) states that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." As such, pursuant to Correia, an adequate VA joints examination must, wherever possible, include range of motion testing on active and passive motion and in weight-bearing and nonweight-bearing conditions. The July 2012 VA examination report does not comply with Correia. Accordingly, the Board finds that a new VA examination is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all updated treatment records.

2.  Schedule the Veteran for a VA examination to ascertain the severity of his lumbar spine disability. 

The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail, to include range of motion testing, and the degree at which pain occurs.

(a) Pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016), the examination should record the results of range of motion testing for BOTH active and passive motion AND in weight-bearing and nonweight-bearing. If the lumbar spine cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done. 

(b) The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  In regard to flare-ups, if the Veteran is not currently experiencing a flare-up, based on relevant information elicited from the Veteran, review of the file, and the current examination results regarding the frequency, duration, characteristics, severity, and functional loss regarding his flares, the examiner is requested to provide an estimate of the Veteran's functional loss due to flares expressed in terms of the degree of additional range of motion lost, or explain why the examiner cannot do so.  

3. After completion of the above, the RO must readjudicate the claim on appeal. 

If the issue remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 

4. Thereafter, the case should be returned to the Board, if in order. 

The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




